Opinion issued March 31, 2022




                                      In The

                               Court of Appeals
                                      For The

                          First District of Texas
                             ————————————
                               NO. 01-21-00690-CV
                            ———————————
                         CLYDE J. MOORE, Appellant
                                         V.
       TODD TANNER AND DROP ZONE FITNESS, LLC, Appellees


                    On Appeal from the 240th District Court
                           Fort Bend County, Texas
                     Trial Court Case No. 16-DCV-234166


                          MEMORANDUM OPINION

      Appellant, Clyde J. Moore, has neither paid the required fees nor established

indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1; see also TEX.

GOV’T CODE §§ 51.207, 51.941(a), 101.041; Fees Charged in the Supreme Court, in

Civil Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-District
Litigation, Misc. Docket No. 15-9158 (Tex. Aug. 28, 2015). Further, appellant has

not paid or made arrangements to pay the fee for preparing the clerk’s record. See

TEX. R. APP. P. 37.3(b). After being notified that this appeal was subject to dismissal,

appellant did not respond. See TEX. R. APP. P. 5, 42.3(b), (c).

      Accordingly, we dismiss the appeal for nonpayment of all required fees and

for want of prosecution. We dismiss any pending motions as moot.

                                   PER CURIAM

Panel consists of Justices Landau, Hightower, and Rivas-Molloy.




                                           2